Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3,18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, it is not clear what “which” is referencing.  Examiner recommends rewriting lines 3 and 4 as follows;
an endless articulated chain having at least one cutting element
In claims 1 and 20, the use of the term “longitudinal cavity” is confusing, since the path of the cavity is tortuous, not longitudinal.  Examiner recommends just deleting the term longitudinal.
In claims 1 and 20 are a “longitudinal plane” and “one plane”.  Firstly, it is not clear what scope to give longitudinal (a one dimensional term) in the context of a plane (a two dimensional term).  Secondly, the planes could be better identified as a first plane and a second plane.
In claims 1 and 20 is the phrase “the at least one cutting insert being arranged to perform the cutting over a width greater than that of the guide”.   There are two problems with this phrase: Firstly, since the illustrated cutting insert shows a cutting edge on just one side, it is assumed that the next cutting insert has its cutting edge on 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mai (DE202004007148) in view of Chase (1,695,364) and Morgan (1,783,443).
Mai shows a cutting device and method with most of the recited limitations, including;
A guide (1) following a trajectory in a first plane,
An endless chain (5-7) having at least one cutting element (8) in a second plane parallel to the first plane.  The cutting element extends in, and performs a cutting action in a direction normal to both planes.
Mai’s guide lacks an inflection point (claim 1), lacks two concave sections facing opposite each other (claim 18) and a second inflection point (claim 3).  In the abstract, Mai states the guiding arrangement can be “designed as required by the shape of the area to be cut”.

	Mai’s cutting element lacks a cutting insert, and the cutting elements are not, together, wider than the guide.  Examiner takes Official Notice that it is old and well known for guided chains of this type to have inserts, and for these inserts, together, to be wider than the guide.  An example of this is Morgan (347, figure 32).  Additional examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have further modified Mai by employing inserts, as taught by Morgan and others, so that a harder material can be employed for the cutting edges, and to have the inserts be, together, wider than the guide, as taught by Morgan and others, in order to prevent the guide from binding in the kerf.
	In regard to claim 20, Mai does not state what material is being cut.  Examiner takes Official Notice that it is well known to employ tools such as this to cut composite material.  For example, Chase is cutting granite, which is a composite of several different minerals.  Morgan is cutting the earth, which is a composite of many things.  Additional examples can be provided if challenged.  It would have been obvious to one 

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724